One year ago, here in this Hall, I warned the international community of the threat posed by the spread of international terrorism (see A/70/PV.17). What has happened in the year since then? Paris, Brussels, Dhaka, Istanbul, Orlando, Munich, Nice and New York, again, is what happened.
A few years ago, the number of countries that were influenced by Islamic terrorism was only six. Now, it is 35. The Islamic State is something like a cancer. But it is not only a tumor. Many cancers have metastases, which are more dangerous than the original tumor itself, and this is what we are observing in the spread of radicalism, terrorism and fanaticism. We must now ask, how long are we to wait before we act? How long are we going to be limited to conveying only condolences? How long will we be constrained to make only declarations of solidarity?
I admit that there are some limited actions can be taken against terrorism, but they are, in fact, very limited, while terrorism is spreading all the time. There are three main risks in this area. The first is that, in the near future, there will be a new Islamic State in Afghanistan. If there is a reduction of NATO forces in Afghanistan, a victory by the Taliban is highly probable. If that were to happen, we can expect to see the same level of cruelty from the Taliban as that which we have seen from Al-Qaida, the Islamic State in Iraq and the Levant, Boko Haram and the Al-Nusra Front and others.
The second risk is the extremization or radicalization of the population, which is still quite unstable. Let me cite one unpleasant example. In the 1930s, in Germany, the population was also quite unstable despite the fact that it was a very cultivated population. After all, Germany is the nation of Goethe and Schiller. Over the course of a few years, this very decent nation became one of fanatical Nazis. It only took a few years. We must admit that such radicalization or extremization is also possible today.
The third risk stems from our hesitation and our lack of courage in carrying out decisive actions. My country, though small, has troops in Afghanistan, Mali and other parts of the world. That, however, is not enough. What we need is the coordinated action of most if not all States Members of the United Nations. But what can be done until that happens? Let me cite another example.
What we need is a solid, firm, comprehensive United Nations platform on international terrorism. A proposal for such a platform was put forward by India in the year 2000 — 16 years ago. Sixteen years later, we are still discussing how international terrorism should be defined. International lawyers have literally been discussing this issue for 16 years.
Thank God I am not an international lawyer. I say that because, for me, a terrorist is anybody who intentionally kills innocent civilian people. It is that simple: “Elementary, my dear Watson”, as they say. Unfortunately, the United Nations has been discussing a programme — and the definition of international terrorism — for 16 years. As a result, I have some doubts about the efficiency of this international Organization. I hope the Acting President will excuse me for being so blunt. Obviously, this state of affairs is not satisfactory; we do not have the platform we need.
Last year, I proposed the creation of an international force, equipped with drones, helicopters and air rangers and using improved communication among national secret services. I was very happy to learn that the Under-Secretary-General for Peacekeeping Operations, our French colleague, proposed the same thing: using the experience with drones and helicopters in the Democratic Republic of the Congo to wage the fight against jihadists. What we need is not massive territorial operations — those have led to bad experiences in Iraq, Syria and Libya, where we were able to destroy, but we were not able to build; rather, we must attack the most sensitive points, the nerve centres of international terrorism, without occupying territory. We must attack the brain, not the body.
I had hoped that there would be a Security Council resolution on combating terrorism, but again that did not happen. I read the first draft of such a resolution proposed by the Russian Federation, but that proposed draft resolution has not yet been adopted. Unfortunately, many of the Articles of the Charter of the United Nations, beginning with Article 39 and ending with Article 51, go unused. For example, Article 47, on the Military Staff Committee, is, in United Nations terminology, a “sleeping Article” or a “sleeping structure”. Let us therefore awaken it. Since we have those Articles and we have this Charter, we need to use them when the appropriate opportunity arises. For without those measures, without coordinated military action based on the common will of the permanent members of the Security Council, the spread of terrorism will continue, and we shall be faced with new assassinations, new failed countries and new terrorist actions throughout the world.
Let me conclude with the old Roman oratorical phrase uttered frequently by Cato the Elder: “Ceterum autem censeo Carthaginem esse delendam” — “Moreover, I believe that Carthage must be destroyed”. Deep in my heart I believe that someday we will overcome — not Carthage, but international terrorism.
